Title: To George Washington from Major General Nathanael Greene, 20 November 1778
From: Greene, Nathanael
To: Washington, George


  
    Sir
    Camp Fredricksburg [N.Y.] Nov. 20 1778
  
Inclosd is Col. Biddles Letter to me upon the subject of Forage. I shall only add that a great number of our Horses for Ten days past have been falling away to such a degree for want of a sufficient supply that those which were in good order then are now almost unfit for duty.
  
  
  
  I am perswaded it will be impossible to subsist the Cattle belonging to the Army here unless there is a Press Warrant granted to aid the Forage Master. I shall take great care that no improper use is made of the Warrant. I have the honor to be with great respect Your Excellency obedient humble Sert

  Nath. Greene Q.M.G.

